DETAILED ACTION
	This office action is a response to a communication made on 12/30/2020. 
	Claims 1, 10 and 11 are currently amended.
	Claims 1-11 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15689409, filed on 09/13/2016.


Response to Arguments
Applicant: Applicant's arguments, see remark on page 7-8, filed 12/30/2020, applicant argues that, “The combination of Su and Agarwal does not disclose “acquiring, by said network-connected service at least one indication of availability to said network-connected computing device of at least one first resource,… analyzing a plurality of said indications to determine at least one of a time for transmission of log data and a communication configuration for transmission of log data from said network-connected computing device to said network-connected service” as recited in claim 1”.
Examiner: Applicant's arguments filed 12/30/2020 have been fully considered but they are not persuasive. Examiner respectfully disagree. Su teaches acquiring, by said network-connected service, at least one indication of availability to said network-connected computing device of at least one further resource because a state of the device may be determined based on such an indication and device may 
Su also teaches analyzing a plurality of said indications to determine at least one of a time for transmission of log data and a communication configuration for transmission of log data from said network-connected computing device to said network-connected service because a state of a device may be determined based on other information measured by sensors… the time/date indicated by the device could be used at least in part to determine the state of the device, see ¶0023, parameters measured by one or more sensors associated with the device (e.g., information retrieved from device location, light, and/or orientation sensors, etc.), information derived from a user's interactions with and/or activities  (i.e. log data) using the device (e.g., user-volunteered information, information obtained by monitoring a user's activities using one or more applications executing on the device, etc.), input relating to a device state provided by a user, personal information relating to a user (e.g., gathered and/or maintained by a personal agent associated with the device and/or user), information generated using one or more predictive methods utilizing prior device activity and/or user behavior, and/or any other suitable type of information that may be used to indicate and/or infer a state of the device, wherein external personal agent which can collect personal information from multiple sources, see 

Applicant: Applicant's arguments, see remark on page 8-9, filed 12/30/2020, applicant argues that, “Su does not disclose sending, to said network-connected computing device, log transmission policy data to enable said network-connected computing device to select at least one of a transmission time and a communication configuration for transmission of said log data to said network-connected service using an I/O interface component in compliance with said policy data.” recited in independent claims 1, 10 and 11”.

Examiner: Applicant's arguments filed 08/28/2020 have been fully considered but they are not persuasive. Examiner respectfully disagree. Su teaches that the personal agent can be operating at a trusted remote site, which would require I/O communication to obtain the monitored event information see ¶0050, the statistical, historical, or other data can be updated based on sensor data, see ¶0068.  However, Su remain silent on sending, to said network-connected computing device, log transmission policy data to enable said network-connected computing device to select at least one of a transmission time and a communication configuration for transmission of said log data to said network-connected service using an I/O interface component in compliance with said policy data.



Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s system with transmission of log policy to select at least one of a transmission time a communication configuration of Agarwal, in order to sensing strategy reduces resource consumption while satisfying the user preferences and the application requirement and strategy help devices to determine when to update the records.

Applicant: Applicant's arguments, see remark on page 9, filed 12/30/2020, applicant argues that, “A POSITA would have had no motivation to adapt Su and/or Agarwal to the acquiring steps and the analyzing step of claim 1”.
Examiner: Applicant's arguments filed 08/28/2020 have been fully considered but they are not persuasive. Examiner respectfully disagree. Su teaches external personal agent which can collect personal information from multiple sources, see ¶0044, managing resources i.e. battery resources, of a mobile device and a cellular device at a location e.g. office, restaurant and home, located within a large geographic area e.g. urban area and rural area, based on a state of the mobile device. Su also teaches a location determination event is scheduled by another sensor system of the device based on time of receipt of the location information of the device.  Another location information is received from the former system, where the former location information comprises information indicating that the device has changed location.
Agarwal teaches an improvement to collecting data from multiple sources, the sensing strategy is determined for multiple sensors corresponding to the multiple sensing applications based on the sensor data requirements and the user preferences for sensing.  The sensing strategy comprises logic for executing a sensing task.

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s system with transmission of log policy of Agarwal, in order to allow that allows the external resource to determine a log transmission policy because it can get the log data when it is most useful, but also help attempt the devices to consider battery and other resources, sensing strategy reduces resource consumption while satisfying the user preferences and the application requirement and strategy help devices to determine when to update the records.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su et Al. (US 2014/0024392), hereinafter “Su” in view of Agarwal et al. (US 10034144), hereinafter “Agarwal”.

With respect to claim 1, Su discloses a machine-implemented method of operating a network-connected service comprising: 
establishing communication with a network-connected computing device remote from the network-connected device (¶0031, i.e. electronic communication of information to/from the device 100 via a network using any suitable communication technology, ¶0053, i.e. services connected to, the device as a user interacts with the device and/or services, ¶0056, i.e. such information may be obtained from one or more remote systems. ); 
acquiring, by said network-connected service at least one indication of availability to said network-connected computing device of at least one first resource (¶0020, i.e. mobile device systems and/or sensors may be powered by a power resource of a mobile device (e.g., a battery system), ¶0024, i.e. a state of the device may be determined based on such an indication. Similarly, information may be gathered (i.e. acquired) by monitoring a user's activity using the device (e.g., monitoring activity of one 
acquiring, by said network-connected service at least one indication of availability to said network-connected service of at least one further resource (¶0024, i.e. a state of the device may be determined based on such an indication. Similarly, information may be gathered (i.e. acquired) by monitoring a user's activity using the device (e.g., monitoring activity of one or more device applications as network connected service) and such information may be utilized to determine a state of the device, ¶0030, i.e. device 100 may determine a state of the device 100 based on available state information, ¶0059, i.e. polling rates/device states may further depend on the availability of device resources, ¶0053, i.e. services connected to, the device as a user interacts with the device and/or services, ¶0078, i.e. additional state information as further resource (e.g., statistical data, metadata, device activity and/or usage information, and/or the like) may be utilized in conjunction with location information to determine a state of the device, ¶0068, i.e. a second set of parameters and/or other state information may be obtained from statistical, historical, or other data associated with the device); 


Su teaches the device 100 may include, without limitation, one or more communicatively coupled sensors 102 (e.g., a sensor group), processors 104, power resources 106 (e.g., a battery system, a solar power system, an AC and/or DC power supply system, and/or the like), a clock 108, and/or a 

Agarwal discloses sending, to said network-connected computing device (see Col-3, II. 47-48, i.e. send out sensing tasks to mobile device), log transmission policy data to enable said network-connected computing device to select at least one of a transmission time and a communication configuration for transmission of said log data to said network-connected service in compliance with said policy data (See Fig 8, step 808, i.e. transmit data sensed by the multiple sensors to a server associated with the sensing application, see fig.7, step 704, i.e. determine a sensing strategy (i.e. policy) for multiple sensors (for example, GPS, Bluetooth, etc.) corresponding to the multiple sensing applications, and  see Col-9, II. 20-22, i.e. a sensing strategy specifies a period of time and/or a geographic location suitable for a sensor to actively sense data, Col-4, II. 42-45, i.e. a schedule construct, for example, is used for periodic reporting and has a start date and an end date between which the events would be reported, and a duration to specify the periodicity of the event, See Fig. 7, step 704 and 706, Col-9, II. 11-32, i.e. scheduling a sensor duty cycle and a sampling frequency for each of the multiple sensors based on the sensing strategy (i.e. policy) needed to execute the sensing task. As detailed herein, a sensor duty cycle includes a ratio between a time period for which a sensor is not actively sensing and a time period for which the sensor is actively sensing. Also, a sampling frequency comprises a frequency at which data are sensed when a sensor is actively sensing, Col-8, II. 5-8, i.e. the sensing planner module 622 provides intelligence for the 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s system with transmission of log policy to select at least one of a transmission time a communication configuration of Agarwal, in order to sensing strategy reduces resource consumption while satisfying the user preferences and the application requirement, and strategy help devices to determine when to update the records.

For claim 10, it is an apparatus or device claim corresponding to the method of claim 1. Therefore claim 10 is rejected under the same ground as claim 1. 

For claim 11, it is a computer program claim corresponding to the method of claim 1. Therefore claim 11 is rejected under the same ground as claim 1. 

With respect to claim 2, Su in view of Agarwal discloses the machine-implemented method of claim 1, wherein said at least one said first resource comprises at least one of a memory space, a power level and a communications capacity (Su, ¶0073, i.e. one or more power levels of the power resource, ¶0106, memory to manage resources)

With respect to claim 3, Su in view of Agarwal discloses the machine-implemented method of claim 1, wherein said at least one said second resource comprises at least one of a memory space, a power level and a communications capacity (Su, ¶0073, i.e. one or more power levels of the power the size of the geographic area).


With respect to claim 8, Su in view of Agarwal discloses the machine-implemented method of claim 1, said network-connected service comprising a virtual device (Su, ¶0107, i.e. in FIG. 8, or with virtually any other suitable computing device).

With respect to claim 9, Su in view of Agarwal discloses the machine-implemented method of claim 8, said network-connected service comprising a virtual device operable in at least one of a grid environment and a cloud environment (Agarwal, Col-3, II. 34-37, i.e. a cloud-based coordination middleware to jointly harness the sensing potential in the mobile devices and harvest the necessary sensor data recorded by the sensors). 

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Agarwal, and further in view of Kumarasamy et al. (US 2013/0227352), hereinafter “Kumarasamy”.

With respect to claim 4, Su in view of Agarwal discloses  the machine-implemented method of claim 1, however Buck in view of Weston remain silent on further comprising sending configuration data to cause said network-connected computing device to filter log data according to a log filter policy.

Kumarasamy discloses further comprising sending configuration data to cause said network-connected computing device to filter log data according to a log filter policy (¶0296, the log monitor 216 can cause the client to filter and transmit data associated with the detected event to the collection 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Buck’ in view of Weston’s system with filter log data according to a log filter policy of Kumarasamy, in order to avoid log data complex processing phenomenon when the client terminal downloads the log data, and reducing network bandwidth and local computing resources.

With respect to claim 5, Buck in view of Weston, and further in view of Kumarasamy discloses the machine-implemented method of claim 4, wherein said log filter policy comprises at least one of a component identifier and a severity indicator (Buck, ¶0091, i.e. Resources 606 include physical items like sensors or device components, or logical items like built-in services. Physical items can include but are not limited to batteries, processors, cameras, audio input or output devices, GPS devices, thermometer sensors, accelerometers, display screens or LED indicators, communications components like cellular communication chips, Wi-Fi communications chips, or batteries, Kumarasamy, ¶0093, ¶0310). 

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Su in view of Agarwal, and further in view of Buck et al. (US 20160302148), hereinafter “Buck”.

With respect to claim 6, Su in view of Agarwal discloses the machine-implemented method of claim 1, however, Su in view of Agarwal remain silent on said network-connected service being further operable to: generate at least one flow identifier to be associated with at least one execution flow of said network-connected computing device said network-connected computing device being operable to identify at least one subset of said log data by associating log records from said execution flow with said 

Buck discloses said network-connected service being further operable to: 
generate at least one flow identifier to be associated with at least one execution flow of said network-connected computing device (¶0372, i.e. pattern matching is to search the log data for groups of consecutive entries where movement is detected, ¶0374, flow identifier would be the pattern of  “AT WORK” and “COMMUTE HOME”  ), said network-connected computing device being operable to identify at least one subset of said log data by associating log records from said execution flow with said at least one flow identifier (¶0376, i.e. The system can use the collected information to match or identify the current context of the mobile device as being “COMMUTE-TO-WORK”) ; 
receive an upload of said log data from said network-connected computing device (¶0139 and ¶0372) ; and 
correlate said log data at said network-connected service according to said at least one flow identifier (¶0113, i.e. Information that identifies the specific instance of a resource (such as a serial number or other unique identifier is included in the resource identifying information 806. Information that relates to the resource settings and configuration 804 is also part of the activity store, ¶0386, i.e. the context (i.e. usage, non-usage or both occurs are log data) situations listed in the usage model to identify the context situations where the mobile device is expected to be connected to a charger). 

Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s in view of Agarwal’s system with flow identifier associated with execution 
	
With respect to claim 7, Su in view of Agarwal discloses the machine-implemented method of claim 1, however, Su in view of Agarwal remain silent on said network-connected service being further operable to accept an opt-in signal from said at least one said network-connected computing device to indicate acceptance of control in compliance with said policy data.

Buck discloses said network-connected service being further operable to accept an opt-in signal from said at least one said network-connected computing device to indicate acceptance of control in compliance with said policy data (¶0081, i.e. The policy enforcement subsystem activates and enforces resource usage policies on the mobile device in order to help conserve a resource, and a policy can be activated automatically based on the current context  (i.e. usage or non-usage or both occur), ¶0089, i.e. the resource manager is a module on the mobile device that manages usage of a mobile device resource according to an activated policy).
Therefore it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Su’s in view of Agarwal’s system with accept opt in signal of Buck, in order to ensure allowing a user to log into a respective account in an easy manner and user security and privacy is respected.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /GOLAM MAHMUD/
Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458